Citation Nr: 1628824	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a chronic disability of the left eye.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disability.

4. Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	W. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to October 1976.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of two Department of Veterans Affairs (VA) Regional Offices (ROs).  In March 2009, the RO in Nashville, Tennessee denied service connection for high myopia (claimed as near-total blindness in the left eye).  The Veteran appealed that decision and, after he changed his residence, jurisdiction was transferred to the RO in Montgomery, Alabama.  In March 2014, the Montgomery RO issued a rating decision denying claims for service connection for schizotypal personality disorder, claimed as insomnia, post traumatic stress disorder (PTSD), sleep apnea, and bilateral tinnitus.  The Veteran also appealed these rulings to the Board.

The benefits denied by the RO include claims which the Veteran, in his written applications, identified based on specific diagnoses, such as service connection for PTSD and sleep apnea.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  For example, a claim for service connection for PTSD should be broadly construed to include claims for service connection for any psychiatric disorder related to service.  See Id. at 5.  The Veteran filed separate claims for insomnia, sleep apnea and PTSD.  After a March 2014 VA examiner diagnosed schizotypal personality disorder, the Montgomery RO recharacterized the insomnia claim as a claim for service connection for that disability.  The Board will recharacterize the PTSD and personality disorder claims as a single claim for an acquired psychiatric disability, making the Veteran potentially eligible for benefits if the evidence establishes that PTSD or any other psychiatric disability for which service connection may be granted is related to active duty service.  Similarly, instead of considering separate claims for service connection for insomnia and sleep apnea, the Board has recharacterized those issues as a single claim for service connection for a sleep disorder.  

In response to a statement of the case denying his claim for service connection for a disability of the left eye, the Veteran requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  He withdrew his hearing request in September 2014 and, in his later substantive appeal for his tinnitus, sleep apnea, and psychiatric claims, he indicated that he did not want a Board hearing.  Under these circumstances, this case can proceed with consideration of this appeal.  See 38 C.F.R. § 20.702(e) (2015).

After the RO issued its most recent supplemental statements of the case, the Veteran's attorney submitted additional evidence together with a statement, signed by the Veteran, waiving his right to have the RO consider this evidence in the first instance.  See 38 C.F.R. § 20.1403(c) (2015) (allowing Board to review evidence without initial review by the Agency of Original Jurisdiction (AOJ) if this right is waived).

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record in a report from a psychologist dated May 2016 and recently submitted by the Veteran's attorney, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a chronic disability of the left eye, an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no competent evidence indicating that the Veteran developed bilateral tinnitus in service or that tinnitus manifested to a compensable degree within one year of his separation from service.

	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015).

Duty to Notify

The notice the VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  With respect to the Veteran's tinnitus claim, the RO satisfied the duty to notify in February 2014, when it mailed the Veteran a letter explaining the eligibility requirements for service connection.

Duty to Assist

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records and lay statements have been obtained.  

To help determine whether the Veteran has tinnitus as a result of his active duty service,  the AOJ scheduled an audiological examination in March 2014.  After missing the examination, the Veteran called the next day to schedule a new examination.  He explained that he had missed the examination "because he had troubles with transportation."  In March 2015, the AOJ made a second attempt to schedule a VA audiological examination.  The record indicates that a hearing loss and tinnitus examination was scheduled for April 7, 2015, but the examination was cancelled when the Veteran failed to appear.  

VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for assistance under circumstances when his own actions are essential in obtaining the putative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran failed to report for two scheduled examinations.  His failure to report for the second examination was noted in a statement of the case (SOC) dated April 2015, and the Veteran responded to this SOC in May 2015, but, in that response, he did not provide good cause for his failure to report for the second scheduled examination.  Nor did he ask for the examination to be scheduled a third time.  The SOC further indicates that a copy was mailed to the Veteran's attorney.  Although the Veteran's attorney has since provided many pages of evidence and argument with respect to various claims, he has not provided any explanation for his client's failure to attend the examination.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Therefore, the Board will decide this matter based on the evidence that is presently part of the record.

Service Connection for Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a result of a recent development in the law, a causal nexus between tinnitus and active duty service may be shown directly or through a presumption.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims held that, at least when there is evidence of acoustic trauma, tinnitus is an "organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a) (list of chronic diseases for which presumptive service connection is available).  See Id. at 271. 

38 C.F.R. § 3.303(b) provides: "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. . . . When the disease identity is established . . . there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim." 

This regulation applies only when a chronic condition is "noted" in service.  However, "such noting need not be reflected in any written documentation (other than as required to be in a format sufficient for inclusion as part of the record and proceedings before the Secretary and the Board . . . either contemporaneous to service or otherwise."  Savage v. Gober, 10 Vet. App. 488, 497, 1997), abrogated, in part, on other grounds, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  
The Veteran's service treatment records do not mention tinnitus.  Accordingly, the Board will find that tinnitus was "noted" in service only if other evidence shows that the Veteran experienced tinnitus in service.  

The claims file includes detailed written statements from the Veteran on the circumstances of some of his other claimed disabilities.  But the only statements he submitted to VA which mention tinnitus are his initial claim, dated September 2013, his December 2014 notice of disagreement, and his May 2015 substantive appeal (VA Form 9).  The September 2013 letter merely seeks "compensation benefits for  . . . tinnitus . . ."  In his notice of disagreement, the Veteran identified bilateral tinnitus as one of four specific issues he intended to appeal.  The substantive appeal only indicates that "I believe I am entitled to the following: . . . [s]ervice connection for bilateral tinnitus . .  ."  In other words, the Veteran has asserted his belief that he should receive disability benefits for tinnitus.  But he has said nothing about how he developed tinnitus.  

The Board has also reviewed the Veteran's post-service medical treatment records.  These include a history and physical examination from a VA Medical Center, which is located in his Virtual VA electronic claims file and which indicates complaints of tinnitus.  But this record is dated April 2006.  None of the other available post-service medical records mention tinnitus at all.

Given the nature of the disorder, a lay person is competent to diagnose tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), but the Veteran in this case has not submitted any evidence indicating when he first experienced ringing in the ears.  The earliest - and indeed the only - medical evidence suggesting the presence of tinnitus dates from almost three decades after he his discharge from the Navy.  Thus, there is no competent evidence that the Veteran developed tinnitus in service or within one year after his separation from service.

Although there is some evidence that the Veteran experienced tinnitus in April 2006, there is no competent evidence indicating the existence of a causal nexus between tinnitus and any disease, injury, or event in service.  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

According to post-service VA treatment records, the Veteran has impaired vision in his left eye due to amblyopia, high myopia and anisometropia.  Service treatment records indicate the presence of amblyopia in October 1971.  A letter to the Veteran dated August 1976 indicates that, because of his defective vision, he did not meet the physical standards required to become a commissioned officer.

The RO denied service connection for high myopia of the left eye, without first obtaining a VA examination or medical opinion, on the grounds that the claimed disability is a refractive error of the eye for which service-connected compensation benefits may not be paid.  See 38 C.F.R. § 3.303(c) (2015) ("Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of the applicable legislation.")

There is some support for the view that the Veteran has a refractive error of the eye.  Anisometropia is "an error of refraction in which a person's two eyes have different refractive powers."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 93 (32d ed. 2012).  Myopia is "an error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina, as a result of the eyeball being too long from front to back (axial m.) or of an increased strength in refractive power of the media of the eye (index m.)  called also nearsightedness, because the near point is less distant than it is in emmetropia with an equal amplitude of accommodation."  Id. at 1225.

According to a November 2011 consultation note of a VA optometrist, in addition to myopia and amblyopia, the Veteran also has exophthalmos and chorioretinal scarring of the left eye.  Exophthalmos is the "abnormal protrusion of the eyeball."  Id. at 660.  It is unclear whether these diagnoses are forms of refractive error of the eye for purposes of 38 C.F.R. § 3.303(c).  

In a written statement to VA, the Veteran described being "hit in the face" with a rifle during drill team practice.  As a result, "I lost vision in both eyes for a short while.  My right eye site [sic] came back fully but when I got glasses after that the doctor said he could not provide a lens that could correct my left eye but would provide a fake lens for my left eye."  An eye examination report, dated July 1969, refers to a history of trauma in the Veteran's left eye.

The evidence suggests that, in addition to the refractive error identified in the Veteran's medical records, there may be other disabilities of the left eye that may be related to service.  Under these circumstances, the claim for service connection for a chronic disability of the left eye will be remanded for an eye examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For assistance in deciding whether the Veteran has a service-connected acquired psychiatric disability, the AOJ arranged for him to be examined by a VA psychologist in March 2014.  In the examiner's opinion, the Veteran did not meet the diagnostic criteria for PTSD.  She did, however, make three psychological diagnoses: 1) schizotypal personality disorder; 2) cocaine use disorder; and 3) marijuana use disorder in reported remission.  The examination report described the symptoms of schizotypal personality disorder as consisting of odd beliefs or magical thinking and unusual perceptual experiences, which caused difficulty in the Veteran's interpersonal relationship.  The examiner's report noted auditory hallucinations and "out of body" experiences.

Because the Veteran described his psychiatric claim as a claim for PTSD and insomnia, the AOJ only sought opinions from the March 2014 VA examiner on whether insomnia or PTSD were related to service.  Her opinion was unfavorable because the Veteran did not meet the criteria for PTSD and because "there is a paucity of treatment records after the service showing a continuation of sleep problems.  [The Veteran] is not currently diagnosed with insomnia."

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The March 2014 VA examination report is inadequate for at least two reasons.  First, pursuant to Clemons, 23 Vet. App. 1, the report should have included an opinion as to whether any diagnosed psychiatric disorder, and not merely the diagnoses mentioned by the Veteran, was related to service.  Under these circumstances, the report is inadequate because there was no opinion as to whether schizotypal personality disorder is related to service.  Moreover, it is unclear from the phrase - "[The Veteran] is not currently diagnosed with insomnia" - whether the examiner's personal opinion was that the Veteran did not, in fact, have insomnia or whether she believed that it was necessary for some other medical professional to provide a positive diagnosis of insomnia before she could provide a favorable opinion.

The Board has also considered the report of a psychologist in private practice, dated May 2016 and recently submitted by the Veteran's attorney.  According to the private psychologist, the Veteran has an unspecified depressive disorder.  In her opinion, this disability is related to service.  The psychologist notes, correctly, that the Veteran had surgery for gynecomastia in service.  Because of his surgery "he was teased, made fun of, others were very cruel and this was very difficult for [the Veteran]."  The psychologist attributes the Veteran's current depression to this incident.  In her report, she relied on scholarly articles explaining statistics about the effects of mental illness on Veterans when they return to civilian life.

Unfortunately, the private psychologist's report is also inadequate to decide the claim because the examiner's explanation for her opinion is inconsistent with numerous statements attributed to the Veteran in his service treatment records and in medical records after his discharge from the service.  The Veteran had surgery for excision of gynecomastia in October 1969.  He completed a report of medical history in March 1976, in which he indicated "no" next to pre-printed text asking him whether he had ever experienced "depression or excessive worry" or "nervous trouble of any sort."  After subsequent service in the Naval Reserve, the Veteran completed a similar form, dated November 1987, in which he likewise denied having ever experienced "depression or excessive worry" or "nervous trouble of any sort."  

The Veteran sought mental health treatment for substance abuse in the mid-2000s.  In April 2005, he denied "any history of any psychiatric illnesses. . . No history of sustained mood changes, depression, psychosis or other axis one diagnosis . . ."  In May 2005, the Veteran reported that he had no psychiatric history other than substance abuse.  Apparently the Veteran did mention being depressed in March 2004, but he attributed these feelings, not to any event in service, but to a recent comment "someone made about the fact that he is driving a safety vehicle with all of his education and experience."  

These reports are at least in tension with the psychologist's suggestion that the Veteran has had depression since October 1969 due to the hostile treatment of his fellow sailors after his gynecomastia surgery.  On the contrary, the Veteran's performance review evaluations in service describe him as one of "the more popular men" in his unit, who was admired for "his keen sense of humor and sharp wit."  The May 2016 private psychologist's report does not discuss any of these statements.    

Accordingly, the claim for service connection for an acquired psychiatric disorder will be remanded for a new medical opinion.  On remand, the examiner should address both the May 2016 psychologist's diagnosis of unspecified depressive disorder and also the March 2014 diagnosis of schizotypal personality disorder.  The Veteran and his attorney are, of course, welcome to submit additional pertinent information from the private psychologist or from any other source.

As for entitlement to service connection for a sleep disorder, the AOJ denied the claim without first obtaining an examination and medical opinion.  The service treatment records describe several incidents of insomnia in October 1969.  The Veteran has submitted letters from his brother and from his former spouse.  Both of the letters describe daytime sleepiness, loud snoring and episodes when the Veteran would stop breathing and gasp for air.  

But there is still an uncertainty about the Veteran's current diagnosis.  A physician wrote a letter on his behalf, dated April 2016, which indicates that the author reviewed the claims file.  The physician wrote that he "spoke to [the Veteran] on 4/12/ 2016" but it was unclear whether his opinion was based on an examination.  According to the physician's letter, "There is no other explanation for his symptoms other than sleep apnea."  The physician acknowledged, however, that the customarily accepted way to diagnose sleep apnea "is a test called a polysonogram and I encouraged him to have one  . . if it is financially possible."  

While the evidence suggests the presence of relationship between service and a sleep disorder, there is no clear current diagnosis.  The evidence presented, however, clearly triggers the requirement for a VA examination.  See McLendon, 20 Vet. App. at 83.  On remand, the AOJ should arrange an appropriate sleep study and obtain an opinion on the probability of a causal relationship between any identified sleep disorder and service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional medical treatment he has received for his claimed sleep disorder, psychiatric disorder and left eye disability.  Take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.
2. Schedule the Veteran for a VA examination with a qualified medical professional to determine whether the Veteran has a disability manifested by loss of vision in his left eye.  All necessary tests and studies should be performed.  The examiner must review the Veteran's claims file, to include any relevant paperless records.

After the examination is complete, the examiner should provide a written opinion describing the nature and etiology of the Veteran's vision disabilities, if any.  For each diagnosed disability, the examiner should also express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any vision disability had its onset in service or is otherwise related to service.

In expressing his or her opinions, the examiner should address the Veteran's lay statements, including the statement that he was hit in the face with a rifle during drill team practice; that he lost vision in both eyes "for a short while"; and that the vision in his right eye fully returned but that afterwards he could not obtain a lens which could correct the vision in his left eye.  The examiner should also address the eye examination report, dated July 1969, which refers to a history of trauma in the Veteran's left eye and the more recent diagnoses of exophthalmos and chorioretinal scarring of the left eye.  

If the examiner determines that the Veteran has a vision disability or disabilities, he or she should express an opinion as to whether each diagnosed disability is a "congenital" condition, to include refractive error of the eye.
If the examiner determines that any diagnosed vision disability is a congenital disease, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the condition was aggravated (permanently worsened) during service, by an intercurrent event or injury.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

3. Provide the psychologist who examined the Veteran in March 2014 with access to the appellant's VBMS and Virtual VA electronic claims files, including any new information discovered as a result of the efforts described in part one of these instructions.  If the March 2014 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If a new examination is needed before the requested opinion can be provided, a new examination should be arranged.

After reviewing the record, the March 2014 report and the May 2016 report of the Veteran's private psychologist and a copy of this remand, the examiner should (a) identify all acquired psychiatric disorders manifested contemporaneous in time to the filing of claim in September 2013 to the present using the DSM-IV criteria, including consideration of a diagnosis of schizotypal personality disorder from the March 2014 VA examination report and a diagnosis of unspecified depressive disorder from the May 2016 report of the Veteran's private psychologist.  If the examiner disagrees with either of the diagnoses above, the examiner should explain whether the above-mentioned diagnoses were correct and currently asymptomatic, or whether they are due to misdiagnosis.  (b) determine whether it is at least as likely as not (probability of 50 percent or more) that any identified psychiatric disorder is related to the Veteran's active duty service.    

The requested opinion should include a discussion of whether in-service occurrences or events lead to any diagnosed disorder.  Discussion of prior VA and private findings should be set out, and opinions reconciled or explained as possible.

4. Schedule the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed sleep apnea and insomnia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the examiner should identify all current sleep disorders, to include sleep apnea and insomnia, if present.  For each diagnosed disorder, the examiner should offer his or her opinion with supporting rationale as to the following inquiries: a) is it at least as likely as not (probability of 50 percent or more) that any diagnosed sleep disorder was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the service treatment records indicating insomnia in October 1969, the letters from the Veteran's brother and former spouse indicating daytime sleepiness, loud snoring and episodes when the Veteran would stop breathing and gasp for air and an April 2016 letter from a physician written on behalf of the Veteran indicating possible sleep apnea.  

5. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

6. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


